Citation Nr: 0315767	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  99-08 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to a rating higher than 30 percent for 
hypertensive cardiovascular disease and coronary heart 
disease with angina.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





REMAND

The veteran served on active military duty from May 1966 to 
July 1973.

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
remanded to the RO for the following actions:

1.  The RO should obtain copies of all of 
the veteran's VA treatment records, dated 
during and since 2000, concerning 
cardiovascular disease.

2.  The RO should schedule the veteran 
for a VA cardiovascular examination to 
determine the current severity of his 
service-connected hypertensive 
cardiovascular disease and coronary heart 
disease with angina.  The claims folder 
should be provided to and reviewed by the 
examiner.  All indicated tests related to 
the veteran's cardiovascular disability 
should be performed, specifically 
including but not limited to tests 
regarding the veteran's current blood 
pressure, metabolic equivalents (METs), 
and left ventricular ejection fraction 
(LVEF) percentage.  If exercise testing 
to determine METs cannot be done because 
of medical reasons, the examiner should 
provide an estimation of METs due to 
heart disease.

3.  Thereafter, and after assuring 
compliance with the notice and duty to 
assist provisions of the law, the RO 
should review the claim for a higher 
rating for hypertensive cardiovascular 
disease and coronary heart disease with 
angina.  If the claim is denied, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


